Citation Nr: 0802400	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-40 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for a vision loss 
disorder. 

2. Entitlement to service connection for arthritis.

3. Entitlement to service connection for ulcers. 

4. Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling. 

5. Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling. 

6. Entitlement to an increased (compensable) rating for 
appendectomy scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to 
August 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
vision loss disorder, arthritis, ulcers, and increased 
ratings for bilateral hearing loss, hypertension, and 
appendectomy scar. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2007. A 
transcript of that hearing is of record and associated with 
the claims folder. 

The issues of entitlement to service connection for arthritis 
and ulcers and increased ratings for bilateral hearing loss, 
hypertension, and appendectomy scar being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1. There is no competent medical evidence that the veteran 
has vision loss disorder related to active service or an 
event therein. 

2. The veteran's presbyopia, a refractive error, is not a 
disease for VA purposes. 


CONCLUSION OF LAW

Vision loss disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). In a letter dated 
in February 2003, the veteran was advised in accordance with 
the law, prior to the January 2004 rating decision, and in 
accordance with the requirements of C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received Dingess notification in March 2006. 
Additionally, since the preponderance of the evidence is 
against the claim, any question as to the appropriate 
disability rating and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service medical evidence and VA treatment 
records. There are no known additional records or information 
to obtain. 

A hearing was offered, and the veteran testified before the 
undersigned VLJ at a June 2007 Travel Board hearing. As such, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with his claim.


Service Connection 

The veteran asserts that he has a vision loss disorder due to 
active service. He maintains that he had good vision on 
entrance into service and thereafter, he needed glasses. He 
stated that he was exposed to a lot of fire in Vietnam and 
that this may have caused his vision loss. 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

In this case, service medical evidence is devoid of findings, 
treatment, or diagnosis for vision loss disorder. The veteran 
had 20/20 vision on preinduction examination in November 1964 
and also on disposition examination prior to discharge in 
February 1967. 

After service, the veteran was seen in May 2001, for a 
general eye examination, requesting spectacles. He was noted 
to have moderate arteriolarsclerotic fundus vessel changes, 
myopic astigmatism, and presbyopia. He had no pertinent 
ocular history other than hypertension. 

The veteran testified at a Travel Board hearing before the 
undersigned in June 2007. He testified that he had good 
vision upon entrance to service and that he later needed 
glasses. He related that while he was in Vietnam, he was 
exposed to a lot of fire that may have affected his eyes. He 
also related that he uses no medication for his eyes, has no 
cataracts, glaucoma; he just needs glasses. 

Presbyopia is a type of hyperopia, a refractive error, "a 
visual condition that becomes apparent especially in middle 
age and in which loss of elasticity of the lens of the eye 
causes defective accommodation and inability to focus sharply 
for near vision."  McNeely v. Principi, 3 Vet. App. 357, 363- 
64 (1992).  Hyperopia is an error of refraction of the eye, 
in which rays of light entering the eye are brought into 
focus behind the retina, as a result of the eyeball being too 
short from front to back.  Dorland's Illustrated Medical 
Dictionary 1349 (28th ed. 1994).  

Refractive error, including presbyopia and hyperopia, is 
excluded, by regulation, from the definition of disease or 
injury for which veteran's benefits are authorized if 
incurred or aggravated in service.  38 C.F.R. §§ 3.303(c), 
4.9.  As such, regardless of the character or the quality of 
any evidence which the veteran could submit, a strictly 
developmental defect, such as refractive error, including 
presbyopia, cannot be recognized as a disability under the 
terms of the VA's Schedule for Rating Disabilities and must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. App. 510 
(1996);  Beno v. Principi, 3 Vet. App. 439 (1992).  The 
validity of the exclusion in 38 C.F.R. § 3.303(c) of 
congenital and development defects such as refractive error 
from the definition of disease or injury, at least as to 
preclusion of service connection for personality disorder, 
has been upheld.  Winn, 8 Vet. App. at 510.  

As noted above, while service connection cannot be granted 
for the symptoms of "bad eyesight," if there is medical 
evidence which establishes that the veteran has bad eyesight 
due to disability of service origin, "bad eyesight" may be 
compensated through the disability evaluation assigned for 
the service-connected disability to which "bad eyesight" is 
attributed.  

The medical evidence of record does not show that the 
veteran's presbyopia was associated with any disability 
attributable to service.  To the extent that the veteran has 
"decreased vision" due to presbyopia or refractive error 
and those conditions are considered to be developmental and 
are not disabilities based on VA law, service connection can 
not be granted for this condition.  

Further, there is no medical evidence of record that 
indicates that the veteran has a compensable vision loss 
disorder that is related to his active service. 

The only evidence that associates a vision loss disorder to 
service is the veteran's allegation.  The veteran's 
statements do not constitute competent medical evidence. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). The veteran 
has not shown, nor claimed, that he possesses the medical 
expertise that is required to render a competent opinion as 
to actual diagnoses and/or medical causation. Grottveitt v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinksi, 2 
Vet. App. 492 (1992). 

Lacking a finding of a vision loss disorder in service, or 
medical findings linking a vision loss disorder to service, a 
basis upon which to grant service connection for a vision 
loss disorder, has not been presented. 


ORDER

Service connection for a vision loss disorder is denied. 


REMAND

Further development is necessary in this case. 

As to the claims for increased ratings for service- connected 
bilateral hearing loss and hypertension, the Board notes that 
the last VA compensation and pension examination afforded the 
veteran regarding these conditions was in April 2003. At the 
recent hearing in June  2007, the veteran asserted that these 
conditions had worsened. The veteran also indicated that he 
was seen by VA regarding his bilateral hearing loss three 
months prior to the Travel Board hearing. Those records are 
not associated with the claims folder. 

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available (usable) evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination. See generally Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle l. Derwinski, 2 Vet. App. 
629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) [where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted].

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). The veteran 
therefore, needs an examination for his bilateral hearing 
loss and hypertension. 

As for the veteran's appendectomy scar, the veteran has not 
had a recent examination for this disability. Additionally, 
the Board observes that the regulations governing the 
evaluation of scars and conditions of the skin has changed.  
See Fed. Reg. 49590- 49599 (July 31, 2002). While the RO 
advised the veteran in its October 2004 SOC of the change in 
regulations, it advised the veteran of only a portion of the 
changed regulations.  Specifically, scars, other than head, 
face, or neck that are superficial and that do not cause 
limited motion, may affect the veteran's claim and the 
veteran was not advised of such. The RO should schedule an 
examination for the veteran and advise the veteran of the 
regulations governing the evaluation of scars and conditions 
of the skin, in their entirety.

Further, the veteran claims that he has arthritis due to his 
active service. He also claims ulcers due to service and in 
the alternative, secondary to his service-connected PTSD. 
During service, he made complaints of back and shoulder pain. 
He also had numerous stomach complaints. His November 1964 
pre induction examination did not show any findings related 
to his claimed arthritis or ulcers. A March 1965 stamp on the 
pre induction examination indicated that there were no 
additional defects discovered and he was found fit for duty. 
Service medical evidence in 1965 indicated that the veteran 
was hospitalized for ulcers prior to service in 1964, and 
that the veteran had bilateral knee and shoulder pain and 
that the pain in the knees was secondary to "arthritis." 
Additionally, the veteran testified at his Travel Board 
hearing that he had been treated since service (in the last 
three years for arthritis and five years for ulcers) by not 
only VA, but at the San Bernardino Community Hospital and the 
County Hospital for arthritis and ulcers. He has been treated 
by VA for arthritis, gout, and ulcers. Records for ulcer 
treatment from San Bernardino Hospital in May 1975, are 
associated with the claims folder. However, recent treatment 
records for treatment for arthritis and ulcers from the San 
Bernardino Community Hospital and the County Hospital are not 
associated with the claims folder. The veteran testified that 
he had been told by physicians that those conditions could be 
attributed to service, and therefore, those records should be 
sought and associated with the claims folder. 

Finally, since the veteran is claiming service connection for 
ulcers, in the alternative, as due to his service-connected 
PTSD, the veteran should be informed of what evidence is 
necessary to show for secondary service connection. 

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a service connection claim 
on a secondary basis for the claim for 
service connection for ulcers (38 C.F.R. 
§ 3.310), secondary to the veteran's 
service-connected PTSD as outlined by the 
Court in Dingess/Hartmann v. Nicholson, 
19 Vet. App. 473 (2006). 

2. The RO/AMC should request that the 
veteran identify any non-VA health care 
providers who have treated him for his 
claimed arthritis (gout) and ulcers, 
and after obtaining an appropriate 
release of information from the 
veteran, all records related to 
treatment for arthritis (gout) and 
ulcers from any private facilities, to 
include from the San Bernardino 
Community Hospital and the County 
Hospital should be obtained and 
associated with the claims folder. 

3.  The veteran should be afforded a VA 
audiology examination for his bilateral 
hearing loss and a VA general medical 
examination for his service connected 
hypertension and appendectomy scar. The 
claims folder, and a copy of this Remand, 
must be sent to the examiner(s) for 
review.  All indicated studies should be 
performed.  The veteran's blood pressure 
readings must be reported in connection 
with his hypertension examination and the 
veteran's appendectomy scar should be 
measured and the area of the scar should 
be reported in square inches and/or 
square cms.  Any functional loss 
attributable to the scar should be set 
forth.

4. After undertaking any other development 
deemed essential in addition to that specified 
above, the RO/AMC should re-adjudicate the 
veteran's claims for increased rating for 
hypertension, bilateral hearing loss and 
appendectomy scars, and service connection for 
arthritis (gout) and ulcers, to include ulcers 
secondary to service-connected PTSD. The RO 
should include consideration of the old and 
new regulations governing the evaluation of 
the veteran's appendectomy scar. If any 
benefit sought on appeal remains denied, the 
veteran should be provided a SSOC.  The SSOC 
must contain notice of all relevant actions 
taken on the claims for benefits, to include a 
summary of the evidence and discussion of all 
pertinent regulations. An appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


